               IN THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF OREGON


JOANNA LYNN F.,1                       3:18-cv-00395-BR

          Plaintiff,                   OPINION AND ORDER

v.

COMMISSIONER OF SOCIAL
SECURITY,

          Defendant.


MERRILL SCHNEIDER
Schneider Kerr & Robichaux
P.O. Box 14490
Portland, OR 97293
(503) 255-9092

          Attorneys for Plaintiff

BILLY J. WILLIAMS
United States Attorney
RENATA GOWIE
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
(503) 727-1003

     1  In the interest of privacy this Court uses only the first
name and the initial of the last name of the nongovernmental
party in this case. Where applicable, this Court uses the same
designation for the nongovernmental party's immediate family
member.


1 - OPINION AND ORDER
MICHAEL W. PILE
Acting Regional Chief Counsel
RYAN LU
Special Assistant United States Attorney
Social Security Administration
701 5th Avenue, Suite 2900, M/S 221A
Seattle, WA 98104
(206) 615-2034

          Attorneys for Defendant


BROWN, Senior Judge.

     Plaintiff Joanna Lynn F. seeks judicial review of the final

decision of the Commissioner of the Social Security

Administration (SSA) in which the Commissioner denied

Plaintiff's applications for Disability Insurance Benefits (DIB)

under Title II of the Social Security Act.       This Court has

jurisdiction to review the Commissioner's final decision

pursuant to 42 U.S.C. § 405(g).

     For the reasons that follow, the Court REVERSES the

decision of the Commissioner and REMANDS this matter for further

administrative proceedings.



                        ADMINISTRATIVE HISTORY

     On July 15, 2013, Plaintiff protectively filed her




2 - OPINION AND ORDER
application for DIB benefits.   Tr. 16, 232.2    Plaintiff alleges a

disability onset date of October 4, 2011.   Tr. 16, 232.

Plaintiff=s application was denied initially and on

reconsideration.   An Administrative Law Judge (ALJ) held

hearings on April 16, 2016, and September 6, 2016.     Tr. 16,

45-96.   Plaintiff and vocational experts (VE) testified at both

hearings.   Plaintiff was also represented by an attorney at both

hearings.

     On December 5, 2016, the ALJ issued an opinion in which she

found Plaintiff is not disabled and, therefore, is not entitled

to benefits.   Tr. 16-39.   Plaintiff requested review by the

Appeals Council.   On January 9, 2018, the Appeals Council denied

Plaintiff=s request to review the ALJ=s decision, and the ALJ=s

decision became the final decision of the Commissioner.

Tr. 1-3.    See Sims v. Apfel, 530 U.S. 103, 106-07 (2000).

     On March 6, 2018, Plaintiff filed a Complaint in this Court

seeking review of the Commissioner=s decision.



                             BACKGROUND

     Plaintiff was born on December 14, 1966.     Tr. 37, 232.



     2 Citations to the official transcript of record filed by
the Commissioner on August 10, 2018, are referred to as "Tr."


3 - OPINION AND ORDER
Plaintiff was 44 years old on her alleged disability onset date.

Plaintiff has at least a high-school education.        Tr. 37, 51.

Plaintiff has past relevant work experience as a grocery-store

baker, grocery-store cashier, and a quarry weigh-master.

Tr. 36, 51-53.

     Plaintiff alleges disability due to extreme back and joint

pain, diabetes, heart condition, blood disorder, cellulitis,

depression, and high blood pressure.      Tr. 98-99.

     Except as noted, Plaintiff does not challenge the ALJ=s

summary of the medical evidence.      After carefully reviewing the

medical records, this Court adopts the ALJ=s summary of the

medical evidence.    See Tr. 25-36.



                              STANDARDS

     The initial burden of proof rests on the claimant to

establish disability.    Molina v. Astrue, 674 F.3d 1104, 1110

(9th Cir. 2012).    To meet this burden, a claimant must

demonstrate her inability Ato engage in any substantial gainful

activity by reason of any medically determinable physical or

mental impairment which . . . has lasted or can be expected to

last for a continuous period of not less than 12 months.@       42

U.S.C. § 423(d)(1)(A).   The ALJ must develop the record when



4 - OPINION AND ORDER
there is ambiguous evidence or when the record is inadequate to

allow for proper evaluation of the evidence.     McLeod v. Astrue,

640 F.3d 881, 885 (9th Cir. 2011)(quoting Mayes v. Massanari,

276 F.3d 453, 459B60 (9th Cir. 2001)).

     The district court must affirm the Commissioner's decision

if it is based on proper legal standards and the findings are

supported by substantial evidence in the record as a whole.       42

U.S.C. § 405(g).     See also Brewes v. Comm=r of Soc. Sec. Admin.,

682 F.3d 1157, 1161 (9th Cir. 2012).     Substantial evidence is

Arelevant evidence that a reasonable mind might accept as

adequate to support a conclusion.@    Molina, 674 F.3d. at 1110-11

(quoting Valentine v. Comm=r Soc. Sec. Admin., 574 F.3d 685, 690

(9th Cir. 2009)).     It is more than a mere scintilla [of

evidence] but less than a preponderance.     Id. (citing Valentine,

574 F.3d at 690).

     The ALJ is responsible for evaluating a claimant=s

testimony, resolving conflicts in the medical evidence, and

resolving ambiguities.     Vasquez v. Astrue, 572 F.3d 586, 591

(9th Cir. 2009).     The court must weigh all of the evidence

whether it supports or detracts from the Commissioner's

decision.     Ryan v. Comm=r of Soc. Sec., 528 F.3d 1194, 1198 (9th

Cir. 2008).     Even when the evidence is susceptible to more than



5 - OPINION AND ORDER
one rational interpretation, the court must uphold the

Commissioner=s findings if they are supported by inferences

reasonably drawn from the record.     Ludwig v. Astrue, 681 F.3d

1047, 1051 (9th Cir. 2012).    The court may not substitute its

judgment for that of the Commissioner.     Widmark v. Barnhart, 454

F.3d 1063, 1070 (9th Cir. 2006).



                          DISABILITY ANALYSIS

I.     The Regulatory Sequential Evaluation

       At Step One the claimant is not disabled if the

Commissioner determines the claimant is engaged in substantial

gainful activity (SGA).     20 C.F.R. § 404.1520(a)(4)(i).   See

also Keyser v. Comm=r of Soc. Sec., 648 F.3d 721, 724 (9th Cir.

2011).

       At Step Two the claimant is not disabled if the

Commissioner determines the claimant does not have any medically

severe impairment or combination of impairments.     20 C.F.R.

§ 404.1509, 404.1520(a)(4)(ii).     See also Keyser, 648 F.3d at

724.

       At Step Three the claimant is disabled if the Commissioner

determines the claimant=s impairments meet or equal one of the

listed impairments that the Commissioner acknowledges are so



6 - OPINION AND ORDER
severe as to preclude substantial gainful activity.     20 C.F.R.

§ 404.1520(a)(4)(iii).   See also Keyser, 648 F.3d at 724.    The

criteria for the listed impairments, known as Listings, are

enumerated in 20 C.F.R. part 404, subpart P, appendix 1 (Listed

Impairments).

     If the Commissioner proceeds beyond Step Three, she must

assess the claimant=s residual functional capacity (RFC).    The

claimant=s RFC is an assessment of the sustained, work-related

physical and mental activities the claimant can still do on a

regular and continuing basis despite her limitations.    20 C.F.R.

§ 404.1520(e).   See also Social Security Ruling (SSR) 96-8p.       AA

>regular and continuing basis= means 8 hours a day, for 5 days a

week, or an equivalent schedule.@   SSR 96-8p, at *1.   In other

words, the Social Security Act does not require complete

incapacity to be disabled.   Taylor v. Comm=r of Soc. Sec. Admin.,

659 F.3d 1228, 1234-35 (9th Cir. 2011)(citing Fair v. Bowen, 885

F.2d 597, 603 (9th Cir. 1989)).

     At Step Four the claimant is not disabled if the

Commissioner determines the claimant retains the RFC to perform

work she has done in the past.    20 C.F.R. § 404.1520(a)(4)(iv).

See also Keyser, 648 F.3d at 724.

     If the Commissioner reaches Step Five, she must determine



7 - OPINION AND ORDER
whether the claimant is able to do any other work that exists in

the national economy.    20 C.F.R. § 404.1520(a)(4)(v).   See also

Keyser, 648 F.3d at 724-25.     Here the burden shifts to the

Commissioner to show a significant number of jobs exist in the

national economy that the claimant can perform.     Lockwood v.

Comm=r Soc. Sec. Admin., 616 F.3d 1068, 1071 (9th Cir. 2010).

The Commissioner may satisfy this burden through the testimony

of a VE or by reference to the Medical-Vocational Guidelines (or

the grids) set forth in the regulations at 20 C.F.R. part 404,

subpart P, appendix 2.   If the Commissioner meets this burden,

the claimant is not disabled.    20 C.F.R. §§ 404.1520(g)(1).



                           ALJ'S FINDINGS

     At Step One the ALJ found Plaintiff has not engaged in

substantial gainful activity since October 4, 2011, Plaintiff=s

alleged disability onset date.    Tr. 18.

     At Step Two the ALJ found Plaintiff has the severe

impairments of "lumbar spondylosis; right sacroiliitis; mild

bilateral hip osteoarthritis; left carpometacarpal (CMC) joint

osteoarthritis, status-post surgical repair; right third trigger

finger; history of right peroneal tendonitis; ischemic heart

disease; history of coronary artery disease, status-post stent



8 - OPINION AND ORDER
times two; [and] diabetes mellitus."   Tr. 18.

      At Step Three the ALJ concluded Plaintiff's medically

determinable impairments do not meet or medically equal one of

the listed impairments in 20 C.F.R. part 404, subpart P,

appendix 1.   Tr. 23.   The ALJ found Plaintiff has the RFC to

perform light work with the following limitations:   can lift up

to 20 pounds occasionally and 10 pounds frequently; can sit,

stand, and walk for six hours in an eight-hour workday; cannot

climb ladders, ropes, or scaffolds; can occasionally climb ramps

and stairs; can occasionally stoop, crouch, crawl, and kneel;

can occasionally handle (grasp or grip) objects with her left

hand without limitation; can frequently handle objects with her

right hand without limitation; and can understand, remember, and

follow simple instructions consistent with work classified at

the Specific Vocational Preparation (SVP) level of 2.   Tr. 23-

24.

      At Step Four the ALJ concluded Plaintiff is unable to

perform her past relevant work.    Tr. 36.

      At Step Five the ALJ found Plaintiff can perform other jobs

that exist in the national economy such as telemarketer, usher,

and furniture-rental consultant.   Tr. 38.   Accordingly, the ALJ

found Plaintiff is not disabled.   Tr. 38.



9 - OPINION AND ORDER
                             DISCUSSION

     Plaintiff contends the ALJ erred when she (1) failed to

provide clear and convincing reasons for rejecting the opinions

of Tatsuro Ogisu, M.D., an examining physician, and Gregory

Cole, Ph.D., an examining psychologist, and (2) failed at Step

Five to identify substantial evidence in the record that shows

Plaintiff could perform other work in the national economy.

I.   The ALJ did not provide clear and convincing reasons for
     disregarding the opinions of Drs. Ogisu and Cole.

     Plaintiff contends the ALJ failed to provide clear and

convincing reasons for rejecting the opinions of Drs. Ogisu and

Cole regarding Plaintiff's limitations.

     A.     Standards

            AIn disability benefits cases . . . physicians may

render medical, clinical opinions, or they may render opinions

on the ultimate issue of disability C the claimant's ability to

perform work.@   Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir.

2014).    AIn conjunction with the relevant regulations, [courts]

have . . . developed standards that guide [the] analysis of an

ALJ's weighing of medical evidence.@      Ryan v. Comm'r of Soc.

Sec., 528 F.3d 1194, 1198 (9th Cir. 2008).      Specifically, the

court must Adistinguish among the opinions of three types of

physicians:    (1) those who treat the claimant (treating


10 - OPINION AND ORDER
physicians); (2) those who examine but do not treat the claimant

(examining physicians); and (3) those who neither examine nor

treat the claimant (nonexamining physicians).@       Garrison, 759

F.3d at 1012.     AAs a general rule, more weight should be given to

the opinion of a treating source than to the opinion of doctors

who do not treat the claimant.@    Id.   Although the opinion of a

treating physician is entitled to greater weight than that of an

examining physician, the opinion of an examining physician is

entitled to greater weight than that of a nonexamining

physician.     Ryan, 528 F.3d at 1198.   AThe weight afforded a

nonexamining physician's testimony depends >on the degree to

which [he] provide[s] supporting explanations for [his]

opinions.=@    Id. (quoting 20 C.F.R. § 404.1527(d)(3)).

             AIf a treating or examining doctor's opinion is

contradicted by another doctor's opinion, an ALJ may only reject

it by providing specific and legitimate reasons that are

supported by substantial evidence.@      Id.   Even when contradicted,

a treating or examining physician's opinion is still owed

deference and will often be Aentitled to the greatest weight

. . . even if it does not meet the test for controlling weight.@

Orn v. Astrue, 495 F.3d 625, 633 (9th Cir. 2007).       An ALJ can

satisfy the Asubstantial evidence@ requirement by Asetting out a



11 - OPINION AND ORDER
detailed and thorough summary of the facts and conflicting

clinical evidence, stating his interpretation thereof, and

making findings.@    Reddick, 157 F.3d at 725.   AThe ALJ must do

more than state conclusions.    He must set forth his own

interpretations and explain why they, rather than the doctors',

are correct.@   Id. (citation omitted).

     B.   Analysis

          1.    Dr. Ogisu's opinion regarding Plaintiff's
                standing/walking limitations.

                On January 28, 2014, Dr. Ogisu performed a

consultative examination of Plaintiff at the request of the ALJ.

Tr. 60-61, 365-69.    Dr. Ogisu found, among other things, that

Plaintiff could sit, stand, and walk "up to at least half the

time but less than 6 hours" in an eight-hour workday.     Tr. 369.

He also indicated Plaintiff is capable of "standing and walking

combined for up to less than 6 hours."    Tr. 369.

                The ALJ assessed Plaintiff's RFC for light work

and concluded Plaintiff can "sit, stand, and walk 6 hours each

in an 8-hour workday."    Tr. 23.   The ALJ gave "some weight" to

Dr. Ogisu's opinion, "but only to the extent that it was

consistent with the overall evidence of record."     Tr. 35.   The

ALJ also stated Dr. Ogisu's opinion regarding Plaintiff's

limitations was based on Plaintiff's "unusual clinical


12 - OPINION AND ORDER
presentation during her examination, which was notably

inconsistent with her presentation to other treating and

examining clinicians"; was "inconsistent with his own clinical

findings"; and was "inconsistent with the [Plaintiff's] reported

activities."    Tr. 35.

                 a.    Dr. Ogisu's opinion is supported by other
                       evidence in the record.

                 The ALJ found Dr. Ogisu's opinion that Plaintiff

could only sit, stand, and walk for four to six hours a day was

inconsistent with other evidence in the record.     The ALJ did

not cite to any evidence in the record that contradicted

Dr. Ogisu's opinion.      In fact, the Court finds the record

supports Dr. Ogisu's opinion.

                 In February 2014 Martin Kehrli, M.D., a state-

agency consultant, opined Plaintiff could stand and/or walk for

a total of two hours in an eight-hour workday.     Tr. 105.     In

July 2014 Neal Berner, M.D., another state-agency consultant,

opined Plaintiff could stand and/or walk for a total of four

hours in an eight-hour workday.     Tr. 117.   In May 2016 Raymond

Nolan, M.D., an examining physician, indicated Plaintiff "should

be able to stand and/or walk less than two hours" in an eight-

hour workday.   Tr. 640.     In summary, Dr. Berner imposed

limitations at least equal to Dr. Ogisu's opinion regarding


13 - OPINION AND ORDER
Plaintiff's ability to stand and/or to walk, and Drs. Kehrli and

Nolan imposed greater limitations than Dr. Ogisu on Plaintiff's

ability to stand and/or to walk.    Thus, the Court finds each of

these doctors imposed limitations on Plaintiff's ability to walk

and/or to stand that are greater than the limitations found by

the ALJ.

                Based on this record the Court finds Dr. Ogisu's

opinion that Plaintiff was limited to standing and to walking

combined for up to six hours was consistent with some of the

medical evidence in the record, and the ALJ's opinion that

Plaintiff could stand and/or walk for six hours in an eight-hour

workday is not supported by substantial evidence in the record.

                b.   Dr. Ogisu's Examination of Plaintiff.

                The ALJ also stated Dr. Ogisu's opinion regarding

Plaintiff's limitations was based on Plaintiff's "unusual

clinical presentation during her examination, which was notably

inconsistent with her presentation to other treating and

examining clinicians."   Tr. 640.   Dr. Ogisu indicated:

                With toe walking, [Plaintiff] is unable to stay
                up on the right side. Heel walking is done a few
                steps at a time due to unsteadiness. She
                complains of lower back pain. Tandem walking is
                moderately unsteady and results in a loss of
                balance every few steps.

Tr. 367.   To support his conclusion, the ALJ cited a July 2015


14 - OPINION AND ORDER
emergency-room record indicating Plaintiff "routinely ambulated

with a normal, steady, unassisted gate."   Tr. 35, 602.    A

nurse's note for that visit reflected Plaintiff walked "to and

from restroom, steady gait, tolerated well."   Tr. 606.    A single

incident showing Plaintiff was able to walk to the restroom,

however, does not provide clear and convincing support for the

ALJ's conclusion.

                c.   Dr. Ogisu's Clinical Findings.

                The ALJ also stated Dr. Ogisu's opinion was

"inconsistent with his own clinical findings."   Tr. 35.   The ALJ

relied on Dr. Ogisu's observation that Plaintiff did not have

any difficulty getting on and off the examination table or

moving between sitting, standing, and supine positions.    Tr. 35,

366.

                Dr. Ogisu's opinion of Plaintiff's limitations,

however, was not based solely on Plaintiff's ability to get on

and off an examination table, but instead was based on his

objective examination and assessment of Plaintiff's entire

condition.   Tr. 366-68.

                d.   Plaintiff's Activities.

                Finally, the ALJ stated Dr. Ogisu's opinion was

"inconsistent with the [Plaintiff's] reported activities that



15 - OPINION AND ORDER
she took care of her two grandchildren, who were under age 7,

every day for a full 18-month period until March 2015."    Tr. 35.

There is not any evidence in the record, however, to show that

Plaintiff was required to stand or to walk in excess of the

limitations assessed by Dr. Ogisu in order to care for her

grandchildren.   "The critical differences between activities of

daily living and activities in a full-time job are that a person

has more flexibility in scheduling the former than the latter,

can get help from other persons, and is not held to a minimum

standard of performance, as she would be by an employer."

Garrison v. Colvin, 759 F.3d 995, 1016 (9th Cir. 2014).

           In summary, on this record the Court concludes the ALJ

erred when he rejected Dr. Ogisu's opinion regarding Plaintiff's

standing and/or walking limitations because the ALJ did not

provide legally sufficient reasons supported by substantial

evidence in the record for doing so.

           2.    Dr. Cole's Opinion Regarding Plaintiff's Social
                 Limitations.

                 On May 19, 2016, Dr. Cole performed a

consultative psychological examination of Plaintiff.     Tr. 626-

35.   Dr. Cole's examination was specifically requested by the

ALJ "because there's nothing in the record from a treating

source discussing psychological function."   Tr. 50, 60-61.   Dr.


16 - OPINION AND ORDER
Cole reviewed Plaintiff's medical records and diagnosed

Plaintiff with Major Depressive Disorder (MDD), recurrent

episode-severe; Post-Traumatic Stress Disorder (PTSD), without

dissociative symptoms; and Panic Disorder.   Tr. 630, 634.   In

the Medical Source Statement for the examination, Dr. Cole

indicated Plaintiff would be moderately impaired in all types of

social interactions and would be markedly impaired in responding

appropriately to "usual" work situations.    Tr. 628.

                The ALJ did not include any limitations in his

evaluation of Plaintiff's RFC related to Plaintiff's

interactions with others in the workplace even though he gave

Dr. Cole's opinion "some weight."   Tr. 24,35.   The ALJ pointed

out that Dr. Cole's examination was performed approximately five

months after Plaintiff's date last insured, that Plaintiff's

self-reported symptoms described to Dr. Cole were not reported

to other treating providers or supported by other evidence in

the record, and that Dr. Cole's assessment is inconsistent with

his own clinical examination that showed Plaintiff had average

immediate memory capability and above average delayed memory

ability.   Tr. 21-22, 35.   The ALJ did not identify any

inconsistency between Dr. Cole's assessed social limitations and

his clinical findings.



17 - OPINION AND ORDER
                The record, however, supports Dr. Cole's opinion

regarding Plaintiff's interpersonal limitations.   For example, a

medical report in January 2015 notes Plaintiff became angry at a

medical assistant, yelled at her, and threatened her because

Plaintiff thought the medical assistant was "smirking" at her.

Tr. 542.   In July 2015 Plaintiff also received a referral for a

mental-health assessment based on her tearful and anxious

behavior during an emergency-room visit.   Tr. 606.   Plaintiff

later received a mental-health assessment, which indicated a

history of depression and anxiety due to the effects of past

trauma and included a diagnosis of MDD and PTSD at that time.

Tr. 608-10, 612.   These records support Dr. Cole's assessment of

Plaintiff's mental-health limitations.

           Based on this record the Court concludes the ALJ erred

when she rejected Dr. Cole's opinion regarding Plaintiff's

mental-health limitations because the ALJ did not provide

legally sufficient reasons supported by substantial evidence in

the record for doing so.

II.   The ALJ erred at Step Five when she determined Plaintiff
      could perform other work.

      Plaintiff contends the ALJ erred at Step Five when she

failed to identify substantial evidence in the record to show

that Plaintiff could perform other work.


18 - OPINION AND ORDER
     A.     Standards

            As noted, if the Commissioner reaches Step Five,

she must determine whether the claimant is able to do other

work that exists in the national economy.     20 C.F.R.

§ 404.1520(a)(4)(v).     See also Keyser, 648 F.3d at 724-25.

Here the burden shifts to the Commissioner to show a significant

number of jobs exist in the national economy that the claimant

can perform.     Lockwood v. Comm=r Soc. Sec. Admin., 616 F.3d 1068,

1071 (9th Cir. 2010).     The Commissioner may satisfy this burden

through the testimony of a VE or by reference to the Medical-

Vocational Guidelines (or the grids) set forth in the

regulations at 20 C.F.R. part 404, subpart P, appendix 2.       If

the Commissioner meets this burden, the claimant is not

disabled.   20 C.F.R. §§ 404.1520(g)(1).

     B.     Analysis

            1.    The ALJ's Hypotheticals Posed to the VE.

                  The ALJ posed hypotheticals to the VE at the

second hearing.     The first hypothetical was based only on the

physical limitations assessed in Plaintiff's RFC and did not

include any limitation that Plaintiff only "can understand,

remember, and carry out simple instructions consistent with work

classified at SVP level 2."     Tr. 24, 86-87.   The VE testified a



19 - OPINION AND ORDER
person with the physical limitations identified by the ALJ could

not perform Plaintiff's past work.    Tr. 87.   The VE, however,

testified there were three jobs consistent with the ALJ's

hypothetical:   telemarketer, usher, and furniture-rental

consultant.   Tr. 88.

                The ALJ added to her second hypothetical a

limitation for occasional handling, fingering, and feeling.

Tr. 90.   The VE testified such a limitation would eliminate the

telemarketer occupation, but it would allow work as a

surveillance-system monitor and an election worker.    Tr. 90-91.

                In her third hypothetical the ALJ included the

limitation to "understand, remember and carry out simple

instructions in a setting that did not require public contact,

[and] did not require teamwork."   Tr. 91.   The VE testified a

person with this additional limitation would be able to perform

only the surveillance-system monitor occupation.    Tr. 91.   The

VE, however, specifically excluded the occupations of

telemarketer, usher, and furniture rental-consultant based on

the "no public contact" limitation.   Tr. 92.

                Based on Plaintiff's age, education, vocational

background, and RFC, the ALJ concluded Plaintiff could perform

other work that existed in significant numbers in the national



20 - OPINION AND ORDER
economy.   Tr. 37-38.   Specifically, the ALJ found Plaintiff

could perform the occupations of telemarketer, usher, and

furniture-rental consultant.    Tr. 38.

           2.     The ALJ Erred in Her Hypotheticals to the VE.

                  The Court has concluded the ALJ erred when she

evaluated Plaintiff's RFC and disregarded Dr. Cole's opinion

regarding Plaintiff's limitations as to social interaction and

public contact.    The ALJ, therefore, erred when she determined

Plaintiff could perform the jobs of telemarketer, usher, and

furniture-rental consultant, which are jobs the VE testified

Plaintiff would not be able to perform if she had limitations as

to social interaction and public contact.

                  Plaintiff also contends the "simple instruction"

limitation included in Plaintiff's RFC is in conflict with

Reasoning Level 3 required for each of the positions identified

by the ALJ except the usher occupation.    Plaintiff relies on the

Ninth Circuit's holding in Zavalin v. Colvin that there is "an

apparent conflict between the RFC to perform simple, repetitive

tasks, and the demands of Level 3 reasoning."    778 F.3d 842, 847

(9th Cir. 2015).    Nevertheless, the Commissioner contends any

error was harmless because "at least two of the occupations

identified by the [VE] did not require more than SVP 2 level



21 - OPINION AND ORDER
work."   The Commissioner, however, compares apples to oranges.

As a California district court has noted, Reasoning Level and

SVP are separate vocational considerations:

                Other courts decided that, contrary to the
                Commissioner's argument here, the SVP level in a
                DOT listing indicating unskilled work, does not
                address whether a job entails only simple,
                repetitive tasks. See, e.g., Lucy v. Chater, 113
                F.3d 905, 909 (8th Cir.1997); Cooper v. Barnhart,
                2004 WL 2381515, at *4 (N.D. Okla. Oct.15, 2004);
                Hall v. Barnhart, 2004 WL 1896969, at *3 (D. Me.
                Aug. 25, 2004). A job's SVP is focused on “the
                amount of lapsed time” it takes for a typical
                worker to learn the job's duties. DOT at 1009.
                A job's reasoning level, by contrast, gauges the
                minimal ability a worker needs to complete the
                job's tasks themselves. As one court noted, “SVP
                ratings speak to the issue of the level of
                vocational preparation necessary to perform the
                job, not directly to the issue of a job's
                simplicity, which appears to be more squarely
                addressed by the GED [reasoning level] ratings.”
                Hall–Grover v. Barnhart, 2004 WL 1529283, at *4
                (D. Me. April 30, 2004).

Meissl v. Barnhart, 403 F. Supp. 2d 981, 983 (C.D. Cal. 2005).

                In this case the VE testified each of the

occupations identified by the ALJ, including surveillance-system

monitor and elections worker, had an SVP of 2 and the positions

were consistent with the RFC assessed by the ALJ.   Although the

ALJ included the "simple instructions" limitation in the third

hypothetical, it appears the VE's response that a person could

perform only the surveillance-system monitor occupation was



22 - OPINION AND ORDER
based on the limitation of "no public contact."    There was not,

however, any discussion by the ALJ or the VE regarding the

required Reasoning Level for each of the occupations identified.

                 Accordingly, in light of the Ninth Circuit's

decision in Zavalin and because Reasoning Levels do not equate

to SVPs, it is unclear whether a person with a limitation as to

"simple instructions" could perform occupations identified by

the ALJ that have a Reasoning Level of 3.

            Based on this record the Court concludes the ALJ erred

at Step Five when she found Plaintiff could perform the

occupations of telemarketer, usher, and furniture-rental

consultant.



                               REMAND

     The Court must determine whether to remand this matter for

further proceedings or to remand for the calculation of

benefits.

     The decision whether to remand for further proceedings or

for immediate payment of benefits generally turns on the likely

utility of further proceedings.    Id. at 1179.   The court may

"direct an award of benefits where the record has been fully

developed and where further administrative proceedings would



23 - OPINION AND ORDER
serve no useful purpose."    Smolen, 80 F.3d at 1292.

       The Ninth Circuit has established a three-part test "for

determining when evidence should be credited and an immediate

award of benefits directed."    Harman v. Apfel, 211 F.3d 1172,

1178 (9th Cir. 2000).    The court should grant an immediate award

of benefits when

            (1) the ALJ has failed to provide legally sufficient
            reasons for rejecting such evidence, (2) there are no
            outstanding issues that must be resolved before a
            determination of disability can be made, and (3) it is
            clear from the record that the ALJ would be required
            to find the claimant disabled were such evidence
            credited.

Id.    The second and third prongs of the test often merge into a

single question:   Whether the ALJ would have to award benefits

if the case were remanded for further proceedings.      Id. at 1178

n.2.

       As noted, the Court concludes the ALJ failed to provide

legally sufficient reasons supported by substantial evidence in

the record for disregarding the opinion of Dr. Cole as to

Plaintiff's social limitations.   The ALJ also failed to include

such limitations in her assessment of Plaintiff's RFC, failed to

include such limitations when she posed her hypotheticals to the

VE and when she determined Plaintiff could perform certain work

in the economy, and failed to address the Reasoning Level



24 - OPINION AND ORDER
requirements of each occupation that she determined Plaintiff

could perform.

     The Court, therefore, remands this matter to the ALJ for

further administrative proceedings consistent with this Opinion

and Order.



                           CONCLUSION

     For these reasons, the Court REVERSES the decision of the

Commissioner and REMANDS this matter pursuant to sentence four

of 42 U.S.C. § 405(g) for further administrative proceedings.

     IT IS SO ORDERED.

     DATED this 16th day of April, 2019.


                              /s/ Anna J. Brown
                         ______________________________________
                         ANNA J. BROWN
                         United States Senior District Judge




25 - OPINION AND ORDER
